DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Restriction/Election
Applicant’s election of the followings in response to election of species requirement is acknowledged:

    PNG
    media_image1.png
    218
    675
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    406
    679
    media_image2.png
    Greyscale

Since Applicants did not traverse the restriction/election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, the restriction requirement is deemed proper and is made FINAL.
Applicants preserve their right to file a divisional on the non-elected subject matter.
Status of the claims
Claims 1-4, 6-9, 12-14, 16-20, 23 and 31-33 are examined on merits in this office action to the extant it encompasses the elected species.
Information disclosure statement
One of the information disclosure statement filed 111/03/2021 (2 pages) that has been crossed out, has not been considered because the IDS was not in proper format. Applicant wishes to bring some applications to Examiners attention (page 2 of the IDS) but they are not in proper format. It has been placed in the application file, but the information referred to therein has not been considered.  37 CFR 1.98(a)(1) requires the following format for an IDS listing: (A) a specified format/identification for each page of an IDS, and that U.S. patents and U.S. patent application publications be listed in a section separately from citations of other documents; (B) a column that provides a space next to each document listed to permit the examiner’s initials; and (C) a heading that identifies the list as an IDS. 
Claim Rejections – Improper Markush Grouping
Claims 1-4, 6-9, 12-14, 16-20, 23 and 31-33 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping lack the required combination of a shared substantial structural feature and a common use that flows from that shared substantial structural feature because the claims encompass a sufficient number and variety of elements R1, L, R2 and B groups so that each claim encompasses compounds with no substantial structural elements in common.   
Claim 1 is directed to a conjugate compound comprising four components R1, L, R2 and B and each of the R1, L, R2 and B encompasses a large number of structurally and functionally divergent compounds and in combination, they would provide an inordinately a large number of distinct conjugate compounds that would not  share a substantial structural feature and a common use that flows from that shared substantial structural feature. As for example, the bioluminescence protein R1 encompasses various bioluminescence proteins that the structurally and functionally distinct. As for example, GFP, YFP and luciferase are structurally distinct and distinct with respect to property. Each of luciferase further encompasses various luciferase such as firefly luciferase and bacterial luciferase, which are structurally and functionally distinct. The linking element may be selected from various structurally and functionally distinct compound that does not have any substantial common structure. As for example, polypeptides, polyalkylene glycol, alkyl chain, glycol, polyglycol, ether, polyether, polyamide, polyester, amino acid, peptide, polypeptide or polynucleotide or an amino acid, each of which are distinct without any common substantial structural feature. The R2 encompasses various structurally non-protein compounds as long as the structurally divergent compounds that can function an an acceptor for the various bioluminescent proteins and B encompasses various structurally divergent compounds that blocks bioluminescence energy transfer from the bioluminescence protein to the R2. Thus, in combination and permutation of the various structurally divergent compounds represented by each of R1, L, R2 and B, the claims encompasses a large number of structurally and functionally divergent compounds that does not have a shared substantial structural feature and a common use that flows from that shared substantial structural feature.
In response to this rejection, Applicants should either amend the claims to recite only individual species or a grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative do in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 12-14, 16-20, 23 and 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is directed to a conjugate compound comprising four components R1, L, R2 and B and each of the R1, L, R2 and B encompasses a large number of structurally and functionally divergent compounds and in combination, it would provide an inordinately a large number of distinct conjugate compounds. As for example, the bioluminescence protein R1 encompasses various bioluminescence proteins that the structurally and functionally distinct. As for example, GFP, YFP and luciferase are structurally distinct and distinct with respect to property. Each of luciferase further encompasses various luciferase such as firefly luciferase and bacterial luciferase, which are structurally and functionally distinct. Moreover, as disclosed in Table 2 of the specification, the bioluminescent protein encompasses a large number of structurally and functionally divergent proteins. The linking element as described in pages 22-27, encompasses an inordinately a large number of structurally and functionally divergent compounds. As for example, polypeptides, polyalkylene glycol, alkyl chain, glycol, polyglycol, ether, polyether, polyamide, polyester, amino acid, peptide, polypeptide or polynucleotide or an amino acid, each of which are distinct without any common substantial structural feature. The R2 encompasses various structurally non-protein compounds as long as the structurally divergent compounds that can function an acceptor for the various bioluminescent proteins and as described in pages 14-18, B encompasses an inordinately a large number of structurally divergent compounds that need to bioluminescence energy transfer from the bioluminescence protein to the R2. Claim 1 further encompasses an inordinately a large number of hydrolysable bond in somewhere where R2 is bound to B, wherein the hydrolysable bonds would be hydrolysable by an inordinately a large number of hydrolases  which is not limited to the hydrolases as described below in the excerpt from the specification:

    PNG
    media_image3.png
    544
    538
    media_image3.png
    Greyscale

 Thus, in combination and permutation of the various structurally divergent compounds represented by each of R1, L, R2 and B, the claims encompasses a large number of structurally and functionally divergent compounds, for which the specification does not have a clear descriptive support.
Throughout the specification, the example for a sensor molecule for detecting hydrolase representing the formula (I) or (II) for BRET assay is limited to a few specific constructs comprising RLuc8 (R1: bioluminescent protein) linked to R2-B (i.e. R2 bound to B) through a peptide having cysteine or lysine and wherein R2-B is very limited to a fluorescein diacetate, fluorescein laurate, fluorescein dilaurate, fluorescein phosphate or fluorescein diphosphate (Examples, 1-8).
However, only a few example for a construct is not and cannot be considered as representative of the inordinately a large number of divergent compounds as described above by the various combination and permutation of the components encompassed by each of R1, L, R2 and B for detecting various hydrolases in a BRET assay wherein the construct encompasses a large number of hydrolysable bonds and hydrolysis of the hydrolysable bond by the hydrolase produces a change in BRET.
Few species cannot possibly typify the entire genus claimed or account for all of the variation between species of such a large genus. Chemistry is generally considered to be unpredictable and/or have unpredictable factors. See, e.g.,In re Carleton, 599 F.2d 1021, 202 USPQ 165, 170 (CCPA 1979) ("Although there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given compound will behave.”). The pharmaceutical art, that is the use of a chemical compound to affect a desired physiological activity, is generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved (emphasis added); In re Bowden, 183 F.2d 115, 86 USPQ 419, 423 (“chemical reactions frequently are unpredictable”).
A written description of a chemical genus “requires a precise definition, such as by structure, formula, [or] chemical name” of the claimed subject matter sufficient to distinguish it from other materials. Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997). The Federal Circuit reflected on Eli Lilly in Ariad while explaining how to sufficiently describe of a genus of compounds:
We held that a sufficient description of a genus instead requires the disclosure of
either a representative number of species falling within the scope of the genus or
structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

A "representative number of species" must typify the entire claimed genus and account for variation between the species of the genus.  
[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004).
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).

This genus of “sensor” as encompassed by formula (I) and (II), encompasses substantial variations and provides an untenable number of conjugate compounds, due to the number of possible permutations based on all of the combinations of the variables contained in the genus. 
Disclosure of only a few of the species are not a “representative number of species” for an unpredictable art such as a chemical reaction. See, e.g., Ariad, 598 F.3d at 1354-55 (claiming that the inventor has an obligation to disclose examples when the art is unpredictable). The specification, then, is considered devoid of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the entirety of the genus now claimed, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus.
The court found that if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus.  He only described a portion of it.  The instant claims attempt to claim every bioluminescent proteins, all types of linking elements, every type of non-protein acceptor domain for every type of the bioluminescent proteins and all types of blocking groups with the non-protein acceptor domain, wherein the instant specification discloses only a limited number of species that does not provide representative examples to support the full scope of the claims because the instant specification discloses only a few conjugate compounds as sensor for hydrolase.  One skilled in the art would not be able to envision the various constructs from the limited number of disclosed species. 
Therefore, claims 1-4, 6-9, 12-14, 16-20, 23 and 31-33 are rejected for not adequately providing written description for the entire genus instantly claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641